Citation Nr: 0321949	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cold injury of the hands.

2.  Entitlement to service connection for the residuals of a 
cold injury of the feet.

3.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. N.




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1951 to May 1953.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2001, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, confirmed and continued its 
denial of entitlement to service connection for the residuals 
of a cold injuries to the hands and feet and skin cancer.  
Thereafter, the case was returned to the Board for further 
appellate action.

The issues of entitlement to service connection for the 
residuals of a cold injury of the feet and skin cancer are 
the subjects of a remand at the end of this decision.


FINDING OF FACT

The veteran has the residuals of a cold injury of his hands 
sustained during service in the Republic of Korea.


CONCLUSION OF LAW

The residuals of a cold injury of the veteran's hands were 
incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107(b) (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, laws were enacted which 
redefined the obligations of the VA with respect to the duty 
to assist the veteran in the development of his claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  In August 2001, the VA published final 
rules implementing the VCAA.  66 Fed. Reg. 45620 (August 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim of entitlement to service connection for the residuals 
of a cold injury of the hands.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the veteran has testified that he has hand 
disability as the result of exposure to severe cold during 
service in the Republic of Korea (See the transcript of his 
hearing held at the RO in May 1998).  His separation record 
(DD 214) confirms that he served in the Republic of Korea 
during the Korean conflict.  In January 1998, a former fellow 
service member reported that weather records maintained by 
the veteran's unit had shown that in early February 1952, the 
lowest recorded temperature had been 64 degrees below zero.  
Such records also reportedly showed numerous nights where the 
temperature was from 36 to 48 degrees below zero.  

A review of the evidence discloses no recorded complaints of 
any cold-related injuries of the veteran's hands until many 
years after his separation from service.  VA health care 
providers (e.g. July 1999), however, have questioned whether 
the veteran has Raynaud's phenomenon, and during a VA cold 
injury protocol examination in November 2002, cold 
sensitization tests produced abnormalities in the veteran's 
hands.  Indeed, the examiner concluded that it was at least 
as likely as not that the veteran was experiencing the 
residuals of cold injuries sustained during his service in 
the Republic of Korea.  Following an examination of the 
veteran's hands in June 2003, a different VA examiner reached 
the same conclusion.  

Inasmuch as there is evidence that the veteran likely had 
extreme cold exposure in service, the findings and 
conclusions from the recent VA examinations provide a 
reasonable basis for service connection for the residuals of 
a cold injury of his hands.  At the very least, the evidence 
both for and against the veteran's claim is in relative 
equipoise.  Under such circumstances, all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the residuals of a cold 
injury of the hands is granted.


REMAND

The veteran also seeks entitlement to service connection for 
the residuals of a cold injury of the feet and for skin 
cancer.  

As a result of the Board's January 2001 remand, additional 
evidence was received for the record, including the report of 
a cold injury protocol examination performed by the VA in 
November 2002.  The VA examiner, however, did not perform 
cold sensitization tests on the veteran's feet.

During the pendency of the appeal, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  In 
June 2003, pursuant to such regulations, the veteran 
underwent VA examinations of his feet, hands and fingers, and 
skin.  The reports of those examinations have been associated 
with the claims folder.  The examiner stated that he did not 
have a copy of the veteran's claims folder available for 
review, but that the veteran's electronic medical record was 
reviewed.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated, in part, the 
regulations which permitted the Board to develop the record 
without having to remand the appeal to the RO.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (2003).  Consequently, the Board may not generally 
review any evidence developed in association with this 
appeal, prior to such review by the RO.  (The Board 
acknowledges that with respect to the issue of service 
connection for the residuals of a cold injury of the hands, 
it conducted initial reviews of the reports of the June 2003 
VA examinations.  The Board determined, however, that an 
allowance constituting a full grant of benefits could be 
accomplished without further development.  To have remanded 
that issue to the RO for further consideration under the 
Federal Circuit's decision would have resulted in no greater 
benefit to the veteran.  Rather, it could have harmed the 
veteran and the appellate process through unnecessary delay 
and improper utilization of valuable resources.  See, e.g., 
Sondel v. West, 13 Vet. App. 213 (1999). Accordingly, the 
Board was able to issue a decision on the merits of the 
claim.

In light of the foregoing, the issues of entitlement to 
service connection for the residuals of a cold injury of the 
feet and for skin cancer are remanded to the RO for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, including written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  Following the RO's 
review of the claims folder, any notice 
given or action taken by the RO, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (2003).  

2.  The RO must schedule the veteran for 
a cold injury protocol examination to 
determine the nature and extent of any 
residuals of cold injuries of his feet.  
All indicated tests and studies should be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been so reviewed.  If the 
examiner concludes that the veteran has 
the residuals of a cold injury of the 
feet, he or she must specifically 
identify the current symptoms, objective 
as well as subjective.  The examiner must 
also render an opinion as to whether it 
is at least as likely as not that any 
residuals of cold injuries of the 
veteran's feet were due to cold exposure 
in service.  The rationale for all 
opinions and/or conclusions must be set 
forth.  

3.  When the foregoing actions are 
completed, the RO must undertake any 
indicated development and then 
readjudicate the issues of entitlement to 
service connection for the residuals of a 
cold injury of the feet and for skin 
cancer.  In so doing, the RO must 
consider all of the evidence of record, 
including, but not limited to, the 
reports of the VA examinations performed 
in June 2003 and any evidence received 
thereafter.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of any unresolved 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on all 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran need take no 
action until he is so notified.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



